Exhibit 10.30.3
CVR PARTNERS, LP
LONG-TERM INCENTIVE PLAN
EMPLOYEE PHANTOM UNIT AGREEMENT


THIS AGREEMENT (this “Agreement”), made as of the ___ day of ________ (the
“Grant Date”), between CVR Partners, LP, a Delaware limited partnership (the
“Partnership”), and the individual grantee designated on the signature page
hereof (the “Grantee”).


WHEREAS, the board of directors of CVR GP, LLC, a Delaware limited liability
company (the “General Partner”), has adopted the CVR Partners, LP Long-Term
Incentive Plan (the “Plan”) in order to provide an additional incentive to
certain of the Partnership’s and its Subsidiaries’ and Parents’ employees,
officers, consultants and directors; and


        WHEREAS, the Committee responsible for administration of the Plan has
authorized the grant of Phantom Units to the Grantee as provided herein.


        NOW, THEREFORE, the parties hereto agree as follows:


1.Grant of Phantom Units.


(a) The Partnership hereby grants to the Grantee, and the Grantee hereby accepts
from the Partnership on the terms and conditions set forth in this Agreement, an
award of ______ Phantom Units. Subject to the terms of this Agreement, each
Phantom Unit represents the right of the Grantee to receive, if such Phantom
Unit becomes vested, a cash payment equal to the average closing price of the
Units for the 10 business days preceding the applicable date of vesting pursuant
to Section 2 or Section 3(a). The reference to the Units of the Partnership is
used herein solely to calculate the cash payout, if any, to be awarded to the
Grantee in accordance with this Agreement, and does not create any separate
rights with respect to the Units of the Partnership or otherwise.


(b) This Agreement shall be construed in accordance with and consistent with,
and subject to, the provisions of the Plan (the provisions of which are
incorporated herein by reference). Except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.


2. Vesting Date.


         The Phantom Units are unvested on and after the Grant Date and shall
vest, with respect to thirty-three and one-third percent (33 – 1/3%) of the
total number of Phantom Units granted hereunder, on _________, _________, and
_________, (each such date, a “Vesting Date”), provided the Grantee continues to
serve as an employee of the Partnership or its Subsidiaries or Parents through
the applicable Vesting Date.


1

--------------------------------------------------------------------------------



3.  Termination of Employment.


(a)  In the event of the Grantee’s termination of employment with the
Partnership or one of its Subsidiaries or Parents prior to any Vesting Date by
reason of his or her death or Disability, then any Phantom Units scheduled to
vest in the year in which such event occurs shall become immediately vested, and
all other Phantom Units shall be deemed forfeited and Grantee shall have no
rights with respect thereto.


(b) Any Phantom Units that do not become vested in connection with the Grantee’s
termination of employment in accordance with Section 3(a) of this Agreement
shall be forfeited immediately upon the Grantee’s termination of employment.


         (c) To the extent any payments provided for under this Agreement are
treated as “nonqualified deferred compensation” subject to Section 409A of the
Code, (i) this Agreement shall be interpreted, construed and operated in
accordance with Section 409A of the Code and the Treasury regulations and other
guidance issued thereunder, (ii) if on the date of the Grantee’s separation from
service (as defined in Treasury Regulation §1.409A-1(h)) with the Partnership or
its Subsidiaries or Parents the Grantee is a specified employee (as defined in
Section 409A of the Code and Treasury Regulation §1.409A-1(i)), no payment
constituting the “deferral of compensation” within the meaning of Treasury
Regulation §1.409A-1(b) and after application of the exemptions provided in
Treasury Regulation §§1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) shall be made to
the Grantee at any time prior to the earlier of (A) the expiration of the six
(6) month period following the Grantee’s separation from service or (B) the
Grantee’s death, and any such amounts deferred during such applicable period
shall instead be paid in a lump sum to the Grantee (or, if applicable, to the
Grantee’s estate) on the first payroll payment date following expiration of such
six (6) month period or, if applicable, the Grantee’s death, and (iii) for
purposes of conforming this Agreement to Section 409A of the Code, any reference
to termination of employment, severance from employment, resignation from
employment or similar terms shall mean and be interpreted as a “separation from
service” as defined in Treasury Regulation §1.409A-1(h). For purposes of
applying Section 409A of the Code to this Agreement (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
each payment that the Grantee may be entitled to receive under this Agreement
shall be treated as a separate and distinct payment and shall not collectively
be treated as a single payment.


        4. Distribution Equivalent Rights


         The Partnership hereby grants to the Grantee, and the Grantee hereby
accepts from the Partnership, one Distribution Equivalent Right for each Phantom
Unit granted herein equal to the cash value of all distributions declared and
paid by the Partnership on Units from the Grant Date to and including the
Vesting Date. The reference to the cash value of such distributions is used
herein solely to calculate the cash payout, if any, to be awarded in respect of
such Distribution Equivalent Rights and does not create any separate rights with
respect to the Distribution Equivalent Rights. The payment of Distribution
Equivalent Rights will be deferred until and conditioned upon the underlying
Phantom Units becoming vested pursuant to Section 2 or 3 hereof. Upon each
Vesting Date, Distribution Equivalent Rights on all vested Phantom
2

--------------------------------------------------------------------------------



Units, with no interest thereon, shall become payable to the Grantee in
accordance with Section 5 hereof.


        5. Payment Date.
         
         Within 15 business days following (i) each Vesting Date, or (ii) if,
prior to any Vesting Date, the Grantee’s termination of employment with the
Partnership or its Subsidiaries or Parents under circumstances described in
Section 3(a), the date of such termination of employment, the Partnership will
deliver to the Grantee the cash payment underlying the Phantom Units and
Distribution Equivalent Rights (if any) that become vested pursuant to Section 2
or 3 of this Agreement.


        6. Non-transferability.


The Phantom Units may not be sold, transferred or otherwise disposed of and may
not be pledged or otherwise hypothecated, other than by will or by the laws of
descent or distribution. The Phantom Units shall not be subject to execution,
attachment or other process.


7. Incentive Compensation Recoupment.


(a) In the event of a restatement of the Partnership’s (or any of its
Subsidiaries’) financial results that would reduce (or would have reduced) the
amount of any previously awarded Phantom Units to Grantee, any related
outstanding Phantom Units will be cancelled or reduced accordingly as determined
by the Board or Committee in its sole and absolute discretion. For Phantom Units
that have been paid, the Grantee shall be obligated and required to pay over to
the Partnership an amount equal to any gain realized by Grantee in respect of
such Phantom Units.


        (b)  The Board or the Committee may at any time, in its sole and
absolute discretion, cancel, declare forfeited, rescind, or require the return
of any outstanding Phantom Units (or a portion thereof) upon the Board or
Committee determining, at any time (whether before or after the Grant Date),
that the Grantee has engaged in misconduct (including by omission) or that an
event or condition has occurred, which, in each case, would have given the
Partnership or its Subsidiaries the right to terminate the Grantee’s employment
for Cause. In addition, at any time following any payment in respect of the
Phantom Units, the Board or Committee may, in its sole and absolute discretion,
rescind any such payment and require the repayment of such amounts (or a portion
thereof) upon the Board or Committee determining, at any time (whether before or
after the payment date), that the Grantee has engaged in misconduct (including
by omission) or that an event or condition has occurred, which, in each case,
would have given the Partnership or its Subsidiaries the right to terminate the
Grantee’s employment for Cause.


        (c) The Board’s or Committee’s determination that the Grantee has
engaged in misconduct (including by omission), or that an event or condition has
occurred, which, in each case, would have given the Partnership or its
Subsidiaries the right to terminate the Grantee’s
3

--------------------------------------------------------------------------------



employment for Cause, and its decision to require rescission of any payment made
in respect of the Phantom Units, shall be conclusive, binding, and final on all
parties. The Board’s or Committee’s determination that the Grantee has violated
the terms of this Agreement (or any other agreement between Grantee and the
Partnership or any of its affiliates), and the Board’s or Committee’s decision
to cancel, declare forfeited, or rescind the Phantom Units (or any portion
thereof) or to require rescission of any payment made in respect thereof shall
be conclusive, binding, and final on all parties. In connection with any
cancellation, forfeiture or rescission contemplated by this Section 10, the
terms of repayment by the Grantee shall be determined in the Board’s and/or
Committee’s sole and absolute discretion, which may include, among other terms,
the repayment being required to be made (i) in one or more installments or
payroll deductions or deducted from future bonus payments or (ii) immediately in
a lump sum in the event that the Grantee incurs a termination of employment.


        (d) To the extent not prohibited under applicable law, the Partnership,
in its sole and absolute discretion, will have the right to set off (or cause to
be set off) any amounts otherwise due to the Grantee from the Partnership (or
any of its affiliates) in satisfaction of any repayment obligation of the
Grantee hereunder, provided that any such amounts are exempt from, or set off in
a manner intended to comply with the requirements of, Section 409A of the Code.


         (e) If the Partnership subsequently determines that it is required by
law to apply a “clawback” or alternate recoupment provision to the Phantom Units
granted hereunder, under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or otherwise, then such clawback or recoupment provision also
shall apply to such Phantom Units, as if it had been included on the effective
date of this Agreement.


        8. No Right to Continued Employment.


         Nothing in this Agreement or the Plan shall be interpreted or construed
to confer upon the Grantee any right with respect to continuance of employment
by the Partnership or any of its Subsidiaries or Parents, nor shall this
Agreement or the Plan interfere in any way with the right of the Partnership and
its Subsidiaries and Parents to terminate the Grantee’s employment therewith at
any time.


        9. Withholding of Taxes.


        The Grantee shall pay to the Partnership, or the Partnership and the
Grantee shall agree on such other arrangements necessary for the Grantee to pay,
the applicable federal, state and local income taxes required by law to be
withheld (the “Withholding Taxes”), if any, upon the vesting or payment of the
Phantom Units. The Partnership shall have the right to deduct from any payment
of cash to the Grantee an amount equal to the Withholding Taxes in satisfaction
of the Grantee’s obligation to pay Withholding Taxes.


4

--------------------------------------------------------------------------------



        10. Grantee Bound by the Plan.


The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.


11. Modification of Agreement.
This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto; provided, however, that the Partnership may modify or amend this
Agreement without the written consent of the Grantee to the extent that such
action is necessary for compliance with an applicable law, regulation or
exchange requirement that impacts this Agreement. No waiver by either party
hereto of any breach by the other party hereto of any provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions at the time or at any prior or subsequent time.


12. Severability.
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.


13. Governing Law.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of New York without giving effect to
the conflicts of laws principles thereof.


14. Entire Understanding.
This Agreement embodies the entire understanding and agreement of the parties in
relation to the subject matter hereof, and no promise, condition, representation
or warranty, expressed or implied, not herein stated, shall bind either party
hereto.
15. Rights as Equity Holder.
         In no event whatsoever shall the Grantee possess any incidents of
ownership in any equity of the Partnership with respect to the Phantom Units
granted hereunder.


16. Successors in Interest.
This Agreement shall inure to the benefit of and be binding upon any successor
to the Partnership. This Agreement shall inure to the benefit of the Grantee’s
beneficiaries, heirs, executors, administrators, successors and legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Partnership under this Agreement shall be final, binding and
5

--------------------------------------------------------------------------------



conclusive upon the Grantee’s beneficiaries, heirs, executors, administrators,
successors and legal representatives.


        17. Unfunded Status.


The Phantom Units constitute an unfunded and unsecured promise of the
Partnership to deliver (or cause to be delivered) to the Grantee, subject to the
terms and conditions of this Agreement, cash on the applicable vesting date for
the applicable portion of such Phantom Units as provided herein. By accepting
this grant of Phantom Units, the Grantee understands that this grant does not
confer any legal or equitable right (other than those constituting the Phantom
Units) against the Partnership or any of its Affiliates, directly or indirectly,
or give rise to any cause of action at law or in equity against the Partnership
or any of its Affiliates. The rights of the Grantee (or any person claiming
through the Grantee) under this Agreement shall be solely those of an unsecured
general creditor of the Partnership.


18. Resolution of Disputes.
Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee (in its sole and absolute discretion). Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Partnership for all purposes.


[signature page follows]



6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.



CVR PARTNERS, LP
By: CVR GP, LLC, its general partner
GRANTEE

______________________________
Name:

______________________________
Name:



[Signature Page to Phantom Unit Agreement]